Citation Nr: 1551044	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  06-25 178 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for joint pains.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of the claims file is currently with the RO in St. Petersburg, Florida.  The Veteran, in pertinent part, appealed the denial of service connection for joint pain and a back disability.  

The appeal initially included 15 claims for service connection.  The Veteran's case was previously before the Board in October 2009 at which time all of the issues were remanded.  The case was again considered by the Board in May 2012 at which time there were 10 issues left in appellate status and the Board granted GERD and headaches, denied diabetes, chest pain, a skin disability, asthma, and hearing loss and remanded the claims for service connection for hypertension, a scar and joint pains.  

In March 2013, the appeal returned to the Board and the Board granted service connection for a scar above the left eye and denied hypertension.  The issues of service connection for a back disability and service connection for joint pains were again remanded for development on appeal as separate issues.  Also, the Board determined that a claim for entitlement to a TDIU had been raised based by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In January 2015, the RO granted service connection for degenerative disc disease of the lumbar spine (claimed as a back condition) and entitlement to a TDIU. The rating decision informed the Veteran that these were considered a full grant of the benefits sought on appeal.  Accordingly, these issues are no longer in appellate status and will not be further addressed.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDING OF FACT

On November 10, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his pending appeal.

CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for joint pains have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran provided a statement, on November 10, 2015, that he wished to withdraw his pending appeal and that he no longer wished to pursue this appeal.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


